Citation Nr: 1536257	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-33 731A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for right knee degenerative joint disease and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disorder and if so whether the reopened claim should be granted.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for an abdominal and pelvic disability and if so whether the reopened claim should be granted.`

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for left knee degenerative joint disease.

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to July 1964, with subsequent active duty for training (ACDUTRA) in the Army National Guard of Puerto Rico, including from June 28, 1980, to July 12, 1980, and from June 27, 1999, to July 11, 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge, but on December 12, 2014, he withdrew his hearing request. 

The issues of entitlement to service connection for a psychiatric disorder, an abdominal and pelvic disability, and a lumbar spine disability have been recharacterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

By the decision below, the previously denied claims for service connection for a right knee disability, a psychiatric disorder, and an abdominal and pelvic disability are reopened.

The reopened claims and the claims for service connection for a lumbar spine disability and left knee degenerative joint disease are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a decision of May 2001, the RO denied the claims of service connection for a right knee disability and an abdominal and pelvic disability on the basis that neither condition was incurred or aggravated in service; the Veteran submitted a notice of disagreement and the RO issued a statement of the case, but the Veteran did not perfect his appeal.

2.  In a decision of January 2007, the RO denied the claim of service connection for a psychiatric disorder on the basis that is was not incurred in or caused by service and found that new and material evidence had not been received to reopen claims for service connection a right knee disability and an abdominal and pelvic disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal. 

3.  The additional evidence since the RO's decision in January 2007 is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claims for service connection for a right knee disability, an abdominal and pelvic disability, and a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The January 2007 RO decision, which denied the Veteran's claims of service connection for a right knee disability, an abdominal and pelvic disability, and a psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claims of entitlement to service connection a right knee disability, an abdominal and pelvic disability, and a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

In a decision of May 2001, the RO denied the claims of service connection for a right knee disability and an abdominal and pelvic disability on the basis that neither condition was incurred or aggravated in service; the Veteran submitted a notice of disagreement and the RO issued a statement of the case, but the Veteran did not perfect his appeal.

In a decision of January 2007, the RO denied the claim of service connection for a psychiatric disorder on the basis that is was not incurred in or caused by service and found that new and material evidence had not been received to reopen claims for service connection a right knee disability and an abdominal and pelvic disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal. 

The evidence of record at the time of the January 2007 rating decision included the Veteran's service treatment records, which show that he was involved in motor vehicle accidents during ACDUTRA in 1980 and 1999 and that he was treated for depression; VA and private treatment records, which show that he has current knee, abdominal and pelvic, and psychiatric disabilities, and his statements, which asserted that these disabilities are related to service.

The evidence added to the record since the prior denial includes Dr. Ortiz's September 2010 opinion that the Veteran incurred left knee, back, abdominal and pelvic, and shoulder disabilities during ACDUTRA; that his current right knee disability is secondary to his left knee disability; and that his current psychiatric disorder is secondary to his back and knee disabilities and service-connected shoulder disability.

Evidence showing that the Veteran's right knee, abdominal and pelvic, and psychiatric disabilities were incurred during ACDUTRA or are related to a service-connected disability was an element of entitlement to service connection that the RO found was not met in January 2007.  The Board finds that Dr. Ortiz's opinion is new and material as it is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection for a right knee disability, an abdominal and pelvic disability, and a psychiatric disorder.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Accordingly, reopening of the claims is in order.  The reopened claims are addressed further in the remand section.


ORDER

The claim of entitlement to service connection for a right knee disability is reopened; to this limited extent, the appeal of this issue is granted.

The claim of entitlement to service connection for a psychiatric disorder is reopened; to this limited extent, the appeal of this issue is granted.

The claim of entitlement to service connection for an abdominal and pelvic disability is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

The Veteran was treated for right knee tendonitis for more than three months after his Jeep rolled down a hill during ACDUTRA on July 3, 1980.  See, e.g., Line of Duty Report (August 25, 1980); VA treatment record (November 25, 1980).

The Veteran was given physical profiles for fractured ribs and blunt force trauma to the pelvis and chest after being struck by a Humvee and being pinned against another vehicle during ACDUTRA on July 4, 1999.  See Accident report (July 13, 1999); Centro Radiologico Oak Park, x-ray report (July 21, 1999); Physical profiles (July 26, 1999; September 24, 1999).

In March 2001, a VA examiner reported that right knee x-rays showed degenerative changes and diagnosed history of trauma to pelvis and history of fractured ribs, but did not opine as to their etiology.

On October 24, 2001, Dr. Lopez Pagan reported that he occasionally treats the Veteran for chest trauma, rib fractures, and right knee trauma due to the July 1999 motor vehicle accident during ACDUTRA; however, he did not submit copies of such records.

On February 18, 2002, the Veteran was given a permanent physical profile for severe major depressive disorder and recommended for separation from the National Guard.  

In March and April 2006, Dr. Berrios diagnosed osteoarthritis of the knee.

On June 21, 2006, the Veteran provided consent to release information related to psychiatric treatment from Dr. Bonilla; however, these records were never obtained.

At a June 2006 VA psychiatric examination the Veteran reported psychiatric symptoms since ACDUTRA in 2002.  He reported treatment with VA and Dr. Bonilla.  He also reported that he has been in receipt of Social Security Disability Insurance benefits for a psychiatric disorder.  The examiner diagnosed panic disorder with depressive features but did not address whether it was incurred or aggravated during ACDUTRA.

On September 2, 2010, Dr. Ortiz opined that the Veteran incurred left knee, back, thorax and pelvic, and shoulder disabilities during ACDUTRA; that his left knee disability caused his right knee disability; and that his knee and back disabilities caused his psychiatric disorder.

At a May 2011 VA examination, the Veteran reported progressive back and knee pain since motor vehicle accidents during ACDUTRA.  The examiner diagnosed lumbar muscle spasm, lumbar spondylosis, and bilateral knee osteoarthritis, which he opined were related to aging, not the motor vehicle accidents during ACDUTRA.  The rationale was that the Veteran's knee problems resolved after the July 1980 motor vehicle accident and there were no complaints of low back or knee pain during the July 1999 motor vehicle accident.

A February 7, 2014, x-ray shows lumbar degenerative disc disease and left knee arthritis.

Initially, the Board notes that further development is needed to determine the dates of the Veteran's ACDUTRA and/or INACDUTRA.

Further development is also needed to obtain VA treatment records (from 1999 to present), private treatment records from Dr. Bonilla (from 2002) and Dr. Lopez Pagan, and Social Security Administration records pertaining to Social Security Disability Insurance benefits.  See 38 C.F.R. § 3.159(c) (2015); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Upon remand, VA examinations are needed.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 38 C.F.R. § 4.2 (2015).  As to the knees and back, a medical opinion is needed to address the Veteran's credible report of progressive knee and back pain since he was pinned between two Humvees on July 4, 1999; the March 13, 2001, x-ray that shows degenerative changes in the right knee; and Dr. Ortiz's September 2010 opinion that states the Veteran's knee disabilities caused his current back disability.  A medical opinion is also needed to determine whether the Veteran's "history of trauma to pelvis and history of fractured ribs," diagnosed during the March 2001 VA examination, amounts to a current disability.  As to a psychiatric disorder, a medical opinion is needed to address the Veteran's permanent physical profile for severe major depressive disorder, dated February 18, 2002, in the context of whether his current psychiatric disorder was incurred during a period of ACDUTRA.  A medical opinion is also needed to address Dr. Ortiz's September 2010 opinion in the context of whether the Veteran's psychiatric disorder is related to his service-connected right shoulder disability and/or any other disability that was incurred in or aggravated during active duty or ACDUTRA.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  Determine the Veteran's periods of ACDUTRA or INACDUTRA.

2.  Obtain complete VA treatment records from 1999 to the present. 
3.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.

4.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Bonilla and Dr. Lopez Pagan, as well as any other private doctor who has treated the Veteran's knee, back, pelvic, and psychiatric disabilities.  

Upon receipt of such, take appropriate action to contact any identified providers and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

5.  After the above development has been completed, schedule the Veteran for a VA examination by an appropriate medical professional to evaluate his claims for knee, back, pelvic/abdominal disabilities.  The examiner must review the entire claims file, to include all electronic files.   
The examiner is to diagnose any current disability of the knees, lumbar spine, or abdomen or pelvis.  
In particular, the examiner is to address whether there are any current residuals of the July 4, 1999 accident wherein the Veteran received physical profiles for fractured ribs and blunt force trauma to his pelvis and chest after being struck by a Humvee and being pinned against another vehicle.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability (knee, back, pelvic/abdominal/chest) is related to his active service (from January 1964 to July 1964) or was incurred or aggravated during a period of ACDUTRA, to include July 3, 1980 wherein the Veteran was treated for right knee tendonitis after his Jeep rolled down a hill, and July 4, 1999 wherein the Veteran was struck by a Humvee and was pinned against another vehicle.

As the knees and back, the examiner must address the Veteran's credible report of progressive knee and back pain since he was pinned between two Humvees on July 4, 1999; the March 13, 2001, x-ray that shows degenerative changes in the right knee; and Dr. Ortiz's September 2010 opinion that the Veteran's knee disabilities caused his current back disability.  

The examiner should also address whether any current back disability was caused by or aggravated by any knee disability.
		
The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of a disorder prior to aggravation by a service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After the development in 1-4 has been completed, schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current psychiatric disorder.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is related to his active service; incurred or aggravated during ACDUTRA; or is caused by or aggravated by the Veteran's service-connected right shoulder disability and/or any other disability that was incurred in or aggravated during active duty or ACDUTRA.

The examiner is to address the Veteran's permanent physical profile for severe major depressive disorder, dated February 18, 2002, as well as Dr. Ortiz's September 2010 opinion.

7.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


